PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/299,461
Filing Date: 12 Mar 2019
Appellant(s): Birnkrant et al.



__________________
Carlson, Gaskey, & Olds, P.C.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/21/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 10, 30, 31, 38, 40, 41, 42, and 43 are rejected under 35 USC 103 as unpatentable over Siemens U.S. Patent #7,440,200. 
Claims 2, 35, 36, 37, and 44 are rejected under 35 USC 103 as unpatentable over Siemens U.S. Patent #7,440,100 in view of Matsunami U.S. Patent #9,739,701. 
Claims 6-9, 32-34, and 39 are rejected under 35 USC 103 as unpatentable over Siemens U.S. Patent #7,440,100 in view of Powell U.S. Publication 2005/0173638.
Claims 11 and 12 are rejected under 35 USC 103 as unpatentable over Siemens U.S. Patent #7,440,100 in view of Powell U.S. Publication 2005/0173638 and Lang U.S. Patent #8,098,166. 

(2) Response to Argument
With respect to claim 1, the appellant argues that it is not well known in the art that “different sized particles scatter different wavelengths of light” and “Using a wide variety of emitting wavelengths provides a wider net for sensing particles”.  The examiner disagrees.  Mie theory, the basis for most optical scattering of small 
Additionally, appellant argues that Siemens would not be capable of using a range of wavelengths.  Siemens actually already does use a range of wavelengths since his light source is an LED which naturally has a range of wavelengths according to its spectral power distribution.  LEDs don’t only emit a single wavelength but rather a narrow bell curve set of wavelengths. However, Siemens is silent about wavelengths so it was not relied upon for the rejection.  Instead, with the common knowledge that a variety of wavelengths produces scattering from a variety of particle sizes, one of ordinary skill in the art would recognize how having a variety of wavelengths would lead to being able to detect a wider variety of particle sizes.  These multiwavelength source/detector combinations are numerous in the art as evidenced by U.S. Patent #10,876,955, U.S. Patent #7,106,442, and U.S. Patent #5,123,731.  
With respect to claim 4, the appellant argues that Siemens fails to disclose “the sensor is outside of the chamber and aligned with the light source and outlet.”  
With respect to claim 41, the appellant argues that Siemens fails to disclose “the dynamic reference condition is based upon a distribution of a signal level of the sensor signals taken at regular intervals, and the controller continuously updates the dynamic reference condition as new sensor signals are received”.  The examiner disagrees. Col.8 of Siemens discloses a drift compensation method. This drift compensation results in a “so-called tracked chamber value” which is equivalent to the dynamic reference condition of the claim.  The drift compensation of Siemens is based upon light scattering measurements (distribution of a signal level of the sensor signals) when the location of the sensor is switched (taken at regular intervals) averaged over a longer period of time (continuously updates as new sensor signals are received). Averaging necessitates updating the calculation with new signals. 
With respect to claim 43, the appellant argues that Siemens fails to disclose “a weighted impact of past ones of the sensor signals on the distribution is reduced as the dynamic reference condition is updated”.  The examiner disagrees.  The drift compensation described in Col.8 of Siemens discloses how when the room is 
With respect to claim 2, the appellant argues that Matsunami fails to disclose a hemispherical chamber. The examiner disagrees.  Matsunami does disclose an ellipsoidal reflector 41e and a spherical portion 41c (Figure 1, Col.5, l 1- Col.6, l 7).  The spherical portion of Matsunami’s chamber causes a portion of the chamber to be hemispherical per the claim language. 
With respect to claim 37, the appellant argues that a beam stop would not have been obvious. Beam stops work both to prevent light from entering the chamber and minimize the light that leaves the chamber from unpredictably affecting other instruments.  A beam stop outside of Siemens would not only control the light that leaves but also prevent other light from entering.  Both of these are relevant despite the light traps inside of Siemens which serve a different purpose.   The benefit and obviousness of beam stops is evidenced by U.S. Patent #6,476,352, Col. 4, l 16-52 and U.S. Publication 2019/0287364, P.0065.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        

Conferees:
Rebecca C. Bryant
Shawn Decenzo

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.